Name: Commission Directive 74/13/EEC of 4 December 1973 amending Annex 3 to the Council Directive of 30 March 1971 on external quality standards for forest reproductive material
 Type: Directive
 Subject Matter: marketing;  technology and technical regulations;  agricultural activity;  means of agricultural production;  forestry
 Date Published: 1974-01-18

 Avis juridique important|31974L0013Commission Directive 74/13/EEC of 4 December 1973 amending Annex 3 to the Council Directive of 30 March 1971 on external quality standards for forest reproductive material Official Journal L 015 , 18/01/1974 P. 0035 - 0035 Finnish special edition: Chapter 3 Volume 5 P. 0193 Greek special edition: Chapter 03 Volume 10 P. 0119 Swedish special edition: Chapter 3 Volume 5 P. 0193 Spanish special edition: Chapter 03 Volume 7 P. 0148 Portuguese special edition Chapter 03 Volume 7 P. 0148 COMMISSION DIRECTIVE of 4 December 1973 amending Annex 3 to the Council Directive of 30 March 1971 on external quality standards for forest reproductive material (74/13/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the Council Directive of 30 March 1971 (1) on external quality standards for forest reproductive material, and in particular Article 9 thereof; Whereas the aforementioned Directive provides that the contents of the Annexes should be revised from time to time in order to meet the requirements of production and marketing techniques; Whereas reafforestation of high altitude regions requires the use of plants which have been raised in similar ecological conditions ; whereas these plants should be stocky in form; Whereas no standard exists yet for this form with regard to Pinus nigra (other than Austrica) ; whereas such standards should therefore be introduced into the Directive; Whereas, moreover, with regard to Picea abies, the maximum age for plants whose height is between twenty and thirty centimetres should be raised; Whereas the measures provided for in this Directive are in accordance with the Opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex 3 of the Council Directive of 30 March 1971 on external quality standards for forest reproductive material is amended as follows: 1. In 3.2.1.2 the figure 4 on the second line of the column headed "Maximum age" for the species Picea abies under "Stocky young plants" is prepared by the figure 5. 2. In 3.2.1.2 the following standards are inserted for the species Pinus nigra (other than Austriaca) concerning stocky young plants: >PIC FILE= "T0005451"> Article 2 The Member States shall, not later than 1 July 1974, bring into force the laws, regulations or administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to all Member States. Done at Brussels, 4 December 1973. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 87, 17.4.1971, p. 14.